Citation Nr: 9918796	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  94-23 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for a left knee disorder, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1988 to July 
1990.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1993 rating 
decision by the Togus, Maine RO.  This case was before the 
Board in September 1996 and October 1997 when it was remanded 
for additional development.


REMAND

The veteran contends that her service-connected left knee 
disability is more disabling than currently evaluated.

In the October 1997 remand, the Board directed the RO to 
schedule the veteran for a VA orthopedic examination in order 
to ascertain the nature and severity of her left knee 
disability.  The examiner was to fully describe any weakened 
movement, excess fatigability and incoordination present.  A 
determination on whether the left knee exhibits pain with use 
was to be noted and described.  If feasible, the 
determinations concerning pain, weakness and fatigability 
were to be portrayed in terms of the degree of additional 
range of motion loss.  If such determinations were deemed not 
feasible by the examiner, this was to be stated for the 
record together with the reasons why it was not feasible. The 
requested orthopedic examination was conducted in March 1998; 
however, the examiner did not render the requested opinions.  
The March 1998 VA examination report notes range of motion 
was 0 to 115 degrees in the left knee without discomfort.  
The examiner also noted there was some weakened movement and 
excess fatigability in the left knee.  The examiner, however, 
made no determinations concerning pain, weakness and 
fatigability in terms of the degree of additional range of 
motion loss.  In accordance with the guidance provided in 
DeLuca, these additional findings, or the absence of these 
symptoms, is an essential part of rating the disability at 
issue.  The veteran should be afforded another orthopedic 
examination in order to comply with the dictates of the Board 
Remand. 

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  The Board regrets any further delay in 
this case.  In view of the RO's failure to follow the 
directives in the October 1997 Remand, the Board concludes 
that additional development of the record is required prior 
to appellate disposition.  

Finally, it should be pointed out that VA General Counsel has 
addressed the question of multiple ratings when evaluating 
knee disabilities.  VAOPGCPREC 23-97 (July 1, 1997).  It was 
specifically held that arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257.  
Such an opinion suggests that separate ratings may be awarded 
for limitation of motion and instability.  

In view of the foregoing, the case is hereby REMANDED for the 
following action:

1.  The veteran should be scheduled for a 
VA orthopedic examination in order to 
ascertain the nature and severity of her 
left knee disability.  The examiner 
should fully describe any weakened 
movement, excess fatigability and 
incoordination present.  Determinations 
on whether the knee exhibits pain with 
use should be noted and described.  If 
feasible, the determinations concerning 
pain, weakness, fatigability and 
incoordination should be expressed in 
terms of the degree of additional range 
of motion loss.  The examiner should also 
provide an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or when the left 
knee is used repeatedly over a period of 
time.  This determination should if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups. 
If the examiner feels that such 
determinations are not feasible, this 
should be stated for the record together 
with the reasons why it is not feasible.  
All indicated tests and x-ray 
examinations should be conducted.  The 
claims folder and a copy of this Remand 
must be made available to the examiner 
for review.

2.  The RO should then review the claim 
and determine whether the report of 
examination requested above complies with 
the dictates of the Court in the DeLuca 
case.  If not, corrective action should 
be implemented.  Thereafter, the RO 
should readjudicate the veteran's claim.  
Consideration should specifically be 
given to the question of whether separate 
ratings may be assigned for the knee 
disability based on instability and 
limitation of motion.  If the claim 
continues to be denied, a supplemental 
statement of the case should be issued 
and the veteran and her representative 
should be given the opportunity to 
respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but she may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


